PCIJ_AB_57_PrinceVonPless_DEU_POL_1933-07-04_ORD_01_PR_00_FR.txt. 167

COUR PERMANENTE DE JUSTICE INTERNATIONALE

1933.

Le 4 juillet. 7
Rôle géñéral ORDONNANCE RENDUE LE 4 JUILLET 1933
n°% 49 et 55.

4 juillet 1933.

AFFAIRE RELATIVE A L'ADMINISTRATION
DU PRINCE VON PLESS

(PROROGATION)

Le Président en fonctions de la Cour permanente de Justice
internationale,

Vu Varticle 48 du Statut,
Vu l’article 33 du Règlement,

Rend l'ordonnance suivante :

Vu la requête du 18 mai 1932 par laquelle le Gouvernement
du Reich allemand à introduit devant la Cour permanente de
Justice internationale une instance contre le Gouvernement
de la République de Pologne, fondée sur l’allégation d’une
violation par le Gouvernement polonais de certaines obli-
gations découlant pour lui de la Convention de Genève du
15 mai 1922, relative à la Haute-Silésie, à l'égard de Vadmi-
nistration du prince von Pless, ressortissant polonais apparte-
nant à la minorité allemande en Haute-Silésie polonaise ;

Vu l'acte déposé au Greffe le 8 octobre 1932, par lequel
le Gouvernement de la République polonaise, se référant
à l’article 38 du Règlement, a opposé préliminairement à la
demande du Gouvernement allemand une exception concluant
à ce qu'il plaise à la Cour « déclarer la demande du Gouver-
nement allemand irrecevable » ;

Vu l'ordonnance du 4 février. 1933 par laquelle la Cour a,
notamment,

4
168 ADMINISTRATION DU PRINCE VON PLESS

fixé au 15 août 1933 l'expiration du délai pour la présen-
tation du Contre-Mémoire quant au fond par le Gouvernement
polonais (dispositif, n° 3);

décidé, au cas où l’agent du Gouvernement polonais, se fon-
dant sur ce que le Tribunal suprême administratif de Pologne
n'aurait pas prononcé, au ref juillet 1933, ses sentences sur
les plaintes du prince von Pless des 19, 20 et 26 avril et

et 10 mai 1932, demanderait à obtenir (conformément à
l’article 33 du Règlement) la prorogation dudit délai, entre
autres, de faire droit à cette demande et de fixer de nouveaux
délais (dispositif, n° 4);

décidé, au cas où l’agent du Gouvernement allemand présen-
terait, après le rer juillet 1933 et au vu d’une demande éven-
tuelle de prorogation de l’agent du Gouvernement polonais,
une demande en fixation de délai fondée sur l’allégation d’un
retard non justifié apporté par ledit Tribunal suprême au pro-
noncé desdites sentences et susceptible de porter atteinte à
la bonne application des dispositions de la Partie III, titre
premier, de la Convention de Genève, et nonobstant la déci-

‘sion formulée au paragraphe précédent, de prendre en consi-

dération cette demande, les deux Parties dûment. entendues
(dispositif, n° 5);

Considérant que, par une lettre datée de Varsovie le 29 juin
1933 et enregistrée au Greffe de la Cour le 3 juillet 1933,
l'agent du Gouvernement polonais a demandé à la Cour,
conformément à l'ordonnance précitée du 4 février 1933;
une prorogation du délai pour la présentation du Contre-
Mémoire du Gouvernement polonais, jusqu’au 31 décembre 1933 ;

Considérant qu'à Vappui de cette demande l'agent du Gou-
vernement polonais allègue ce qui suit:

Par décision du 19 juin, le Tribunal suprême administratif
a fixé au 16 octobre une audience pour les cinq causes du
prince von Pless; celui-ci a saisi ledit Tribunal, après le 4 février
1933, d’une sixième plainte concernant une question, relative
à l'impôt du prince von Pless pour l’année 1930, qui fait
Vobjet, entre autres, de la requéte introduite par le Gouver-
nement allemand devant la Cour, et cette plainte pourrait,
elle aussi, être entendue le 16 octobre; le Tribunal rend ses
sentences dans le mois qui suit les débats oraux; eu égard
au fardeau de travail du Tribunal, « la date fixée par lui ne
constitue aucun retard injustifié, apporté au prononcé de ses
sentences »; il y a un avantage certain pour la procédure
devant la Cour à ce que le Tribunal se prononce également sur
la plainte relative à l’imp6t pour l’année 1930 ; la prorogation
demandée ne saurait apporter aucun préjudice à la situation
du prince de Pless, vu la déclaration du Gouvernement polo-
nais, réitérée le 8 mai, de s’abstenir des mesures coercitives
à l'égard du prince de Pless relativement aux impôts sur le
revenu pour les années 1925 à 1930 jusqu'à la solution du
différend pendant devant la Cour;
169 ADMINISTRATION DU PRINCE VON PLESS

Considérant, quoi qu'il en soit, que par son ordonnance
du 4 février 1933 la Cour a décidé, par avance, de faire
droit à la demande de l'agent du Gouvernement polonais
dont elle est maintenant saisie, et de fixer de nouveaux
délais ;

LE PRÉSIDENT EN FONCTIONS DE LA COUR

fixe comme suit, sous réserve du n° 5 du dispositif de
l'ordonnance de la Cour du 4 février 19331, les délais pour
le dépôt des Contre-Mémoire, Réplique et Duplique quant au
fond dans l'affaire relative à l'administration du prince von
Pless, savoir: —

pour la présentation du Contre-Mémoire par le Gouverne-
ment polonais, le vendredi 29 décembre 1933 ;

pour la présentation de la Réplique par le Gouvernement
allemand, le mercredi 31 janvier 1934;
« pour la présentation de la Duplique par le Gouvernement
polonais, le mercredi 28 février 1934.

Fait en français et en anglais, le texte francais faisant
foi, au Palais de la Paix, 4 La Haye, le quatre juillet mil
neuf cent trente-trois, en trois exemplaires, dont l’un restera
déposé aux archives de la Cour et dont les autres seront

 

 

1 [Note du Greffier de la Cour] À l'audience publique tenue le 11 juillet
1933, le Président de la Cour a fait la communication suivante au sujet de

s

l'affaire velative à l'administration du prince von Pless :

« Le 4 février dernier, la Cour avait rendu une ordonnance par laquelle
elle avait fixé au 15 âoût 1933 le délai pour la présentation du Contre-
Mémoire par le Gouvernement polonais sous les deux réserves suivantes :

Au cas où le Gouvernement polonais, se fondant sur ce que le Tribunal
suprême administratif de Pologne n'aurait pas prononcé, au 1e juillet 1933,
ses sentences sur les plaintes portées devant lui par le prince von Pless,
demanderait la prorogation des délais, il serait fait droit à cette demande
(n° 4 du dispositif) ; au cas où, après cette date et au vu d’une demande
de prorogation du Gouvernement polonais, le Gouvernement allemand pré-
senterait une demande en fixation de délais fondée sur l’allégation d’un
retard non justifié apporté par ledit Tribunal suprême administratif au
prononcé de ces sentences, la Cour prendrait cette demande en considération,
les deux Parties dûment entendues (n° 5 du dispositif).

Par lettre du 29 juin dernier, l'agent du Gouvernement polonais, se
référant à l'ordonnance du 4 février, a prié la Cour de prolonger au
31 décembre prochain le délai dont il s'agit. Le 4 juillet, une ordonnance a
été rendue faisant droit à cette demande, sous réserve des droits découlant
pour l'agent du Gouvernement allemand du n° 5 du dispositif de l'ordon-
nance du 4 février. Informé de Ja demande polonaise et de l'ordonnance
de la Cour, l'agent du Gouvernement allemand a fait savoir que le Gou-
vernement allemand n'avait pas l'intention de formuler la demande prévue
au n° 5 du dispositif. Les délais fixés dans l’ordonnance du 4 juillet sont
donc devenus définitifs, crest -a-dire que l'affaire sera en état à partir du
mercredi 28 février 1934.

6
170 ADMINISTRATION DU PRINCE VON PLESS

transmis respectivement au Gouvernement du Reich allemand
et au Gouvernement de la République polonaise.

Le Président en fonctions de la Cour:

(Signé) J. G. GUERRERO.

Le Greffier de la Cour:

(Signé) À. HamMarsKJOLp.
